DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities:
The applicant’s specification (see, e.g., ¶¶0128-0129) assigns reference characters “234” and “236” to the memory modules of Figure 11, but the figure only includes reference character “234.”
Appropriate correction is required.

Drawings


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because Figure 7 (submitted 16MAY2019) uses reference character “274” to designate both a memory controller and a directory table and reference character “276” to designate both a memory and a transient table.  The applicant’s originally filed specification (see, e.g., ¶0105) uses reference character “275" to designate the memory controller and “277” to designate the memory.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application 

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  
[A] Claim 7:Lines 1-2 – “wherein the controller maintains a directory table of entries, and” should be deleted; 
[B] Claim 7:Line 4 – limitation should state “a transient table” since there is no prior recitation of a transient table; and
[C] Claim 8:Line 1 – “at least one of the first and the second” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the transient table" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US Patent No. 5,848,283) in view of Luick et al. (US Patent No. 6,088,769)

Consider Claim 1, 
Moore describes a method for coordinating an execution of an instruction sequence comprising a plurality of instructions by a processor device of a coherent shared memory system, wherein the processor device is operatively connected with a processor cache memory (Moore, e.g., Fig 2.), the method comprising: 

receiving, by the processor device from a controller (Moore, e.g., Fig 3;Col 5:8+, receipt of control information.  The element responsible for sending control information is reasonably considered to be part of a control element (i.e., a controller).) included as part of a shared memory (Moore:Abstract, disclosure is directed towards a shared memory system.), a message including flag information indicating whether memory coherence propagation across the shared memory system is confirmed (Moore, e.g., Col 6:1+, set flags responsive to received information.  In other words, the system receives some kind of digital message at least comprising flag information.);
upon detecting that the received flag information indicates that propagation of memory coherence across the shared memory system in respect of the filling of the copy of the memory line is unconfirmed, flagging the respective memory line by the processor device (Moore, e.g., Fig 3, set flag(s) to indicate coherence is unconfirmed.); 
upon detecting that the received flag information indicates that the propagation of the memory coherence across the shared memory system in respect of the filling of the copy of the memory line is confirmed, unflagging the respective memory line by the processor device (Moore, e.g., Fig 3; Col 6:1-7, set flag(s) to indicate coherence is confirmed.); and
upon executing a memory barrier instruction of the instruction sequence, preventing by the processor device a completion of execution of the memory barrier 
Moore fails to expressly teach wherein the control element (i.e., a controller) maintains a directory table of memory line entries. Luick et al. describes system and methods for managing cache coherence and is considered analogous prior art.  Luick et al. does describe wherein a control element (i.e., a controller) maintains a directory table of memory line entries (Luick, e.g., Fig 1(123);Fig 2C;Col 5:25-35;Col 6:30-32, GCT maintains a list of nodes that share a (cached) virtual address;Fig 7;Col 9:25-51, GCU is used to identify local cache units having a shared copy of the address so their entries can be identified as no longer current (i.e., invalid).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of Moore with at least the cited elements of Luick because they provide a mechanism to reduce the size and complexity of coherence tracking data structures (Luick, e.g., Col 3:7-16). 

Consider Claim 3, 
The combined system of Moore and Luick further teaches wherein the flagging of the memory line comprises adding an identifier of the memory line to a buffer of the processor device and wherein the unflagging of the flagged memory line comprises removing the identifier of the memory line from the buffer of the processor (Moore, e.g., Figs 2 and 3, flagging/unflagging a memory line comprises at least adding/removing an identifier from the buffer.).

Claim 4, 
The combined system of Moore and Luick further teaches wherein the identifier of the flagged memory line stored in the buffer comprises the memory address of the respective memory line in the main memory (Luick, e.g., Col 1:22-23, reference from a processor may be to a location in memory;Col 4:28-31, address is used as an index into the LCT. In other words, the main identifier associated with a cache operation is the address of the accessed portion of memory.).  

Consider Claim 6, 
The combined system of Moore and Luick further teaches wherein the memory coherence of the shared memory system is implemented using a coherence directory (Luick, e.g., Fig 2C, shows coherence directory.).  

Consider Claim 8, 
The combination of Moore and Parks further teaches wherein 

Consider Claim 9, 
The combination of Moore and Luick further teaches wherein the memory coherence of the shared memory system is implemented using broadcasting (Luick, e.g., Fig 7(709);Col 9:36, each node that shares the data must be updated.).

Consider Claim 10, 
The combined system of Moore and Luick further teaches wherein the instruction causing the processor device to fill the copy of the memory line to the processor cache memory is an instruction specifying a write access to the respective memory line (Moore, e.g., Fig 3, store request.).

Consider Claim 11, 
The combined system of Moore and Luick further teaches wherein the propagation of the memory coherence across the shared memory system comprises invalidating further copies of the memory line used by remote processor cache memories of further processor devices of the shared memory system (Moore, e.g., Fig 3; Col 5:53-Col 6:7, describes invalidating alternate copies of the memory line.).

Consider Claim 12, 
The combined system of Moore and Luick further teaches wherein messages relating to amendments of the content of the processor cache memory and processed by the processor device comprise a coherence propagation field, wherein the coherence propagation field comprises one of the following: flag information indicating that propagation of memory coherence across the shared memory system in respect of the amendment is unconfirmed, flag information indicating that propagation of memory coherence across the shared memory system in respect of the amendment is confirmed, or flag information indicating that neither a flagging nor an unflagging action 

Consider Claim 13, 
Moore teaches a processor device of a coherent shared memory system, wherein the processor device is operatively connected with a processor cache memory and configured to coordinate an execution of an instruction sequence comprising a plurality of instructions (Moore, e.g., Fig 2.), the coordinating comprising: 
executing an instruction of the instruction sequence, wherein the execution of the instruction causes the processor device to fill a copy of a memory line of a main memory of the shared memory system to the processor cache memory (Moore, e.g., Fig 3, store request.); 
receiving, by the processor device from a controller (Moore, e.g., Fig 3;Col 5:8+, receipt of control information.  The element responsible for sending control information is reasonably considered to be part of a control element (i.e., a controller).) included as part of a shared memory (Moore:Abstract, disclosure is directed towards a shared memory system.), a message including flag information indicating whether memory coherence propagation across the shared memory system is confirmed (Moore, e.g., Col 6:1+, set flags responsive to received information.  In other words, the system receives some kind of digital message at least comprising flag information.);
upon detecting that the received flag information indicates that propagation of memory coherence across the shared memory system in respect of the filling of the 
upon detecting that the received flag information indicates that the propagation of the memory coherence across the shared memory system in respect of the filling of the copy of the memory line is confirmed, unflagging the respective memory line by the processor device (Moore, e.g., Fig 3; Col 6:1-7, set flag(s) to indicate coherence is confirmed.); 
upon executing a memory barrier instruction of the instruction sequence, preventing a completion of execution of the memory barrier instruction while the memory line is flagged (Moore, e.g., Fig 3, shows completion is prevented while the memory line is flagged.).
Moore fails to expressly teach wherein the control element (i.e., a controller) maintains a directory table of memory line entries. Luick et al. describes system and methods for managing cache coherence and is considered analogous prior art.  Luick et al. does describe wherein a control element (i.e., a controller) maintains a directory table of memory line entries (Luick, e.g., Fig 1(123);Fig 2C;Col 5:25-35;Col 6:30-32, GCT maintains a list of nodes that share a (cached) virtual address;Fig 7;Col 9:25-51, GCU is used to identify local cache units having a shared copy of the address so their entries can be identified as no longer current (i.e., invalid).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of Moore with at least the cited elements of Luick because they provide a mechanism to reduce the size and complexity of coherence tracking data structures (Luick, e.g., Col 3:7-16). 

Consider Claim 15, 
The combined system of Moore and Luick further teaches wherein the processor device comprises a buffer for registering memory lines of which copies are filled to the processor cache memory and for which propagation of memory coherence across the shared memory system in respect of the filling of the respective copies is unconfirmed (Moore, Fig 2, shows buffer element(s).), wherein the flagging of the memory line comprises adding an identifier of the memory line to the buffer of the processor device and wherein the unflagging of the flagged memory line comprises removing the identifier of the memory line from the buffer of the processor (Moore, e.g., Figs 2 and 3, flagging/unflagging a memory line comprises at least adding/removing an identifier from the buffer.).

Consider Claim 16, 
The combined system of Moore and Luick further teaches wherein the identifier of the flagged memory line stored in the buffer comprises the memory address of the respective memory line in the main memory (Luick, e.g., Col 1:22-23, reference from a processor may be to a location in memory;Col 4:28-31, address is used as an index into the LCT. In other words, the main identifier associated with a cache operation is the address of the accessed portion of memory.).  











Claims 2, 5, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US Patent No. 5,848,283) in view of Luick et al. (US Patent No. 6,088,769) and further in view of Berg et al. (US PGPub No. 2009/0248988).

Consider Claim 2, 
The combined system of Moore and Luick teaches the method of claim 1, above, but fails to expressly describe wherein the completion of execution of the memory barrier instruction is prevented until all memory lines previously flagged by the processor device are unflagged. Berg et al. is directed to systems and methods for managing coherency in a multiprocessor system and is considered analogous prior art.  Berg et al. does describe wherein the completion of execution of the memory barrier instruction is prevented until all memory lines previously flagged by the processor device are unflagged (Berg, e.g., Abstract, stall request until all pending coherent I/O write requests are made visible (i.e., confirmed).).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the combined system of Moore and Luick with at least the cited elements of Berg because it improves overall system coherency and prevents deadlock conditions (Berg, e.g., ¶0027).

Consider Claim 5, 
The combined system of Moore and Luick teaches the method of claim 3, above, but fails to expressly disclose wherein the completion of execution of the memory barrier instruction is prevented until the buffer of the processor device is empty. Berg et al. is the completion of execution of the memory barrier instruction is prevented until the buffer of the processor device is empty because it improves overall system coherency and prevents deadlock conditions (Berg, e.g., ¶0027).

Consider Claim 14, 
The combined system of Moore and Luick teaches the processor device of claim 13, above, but fails to expressly describe wherein the completion of execution of the memory barrier instruction is prevented until all memory lines previously flagged by the processor device are unflagged. Berg et al. is directed to systems and methods for managing coherency in a multiprocessor system and is considered analogous prior art.  Berg et al. does describe wherein the completion of execution of the memory barrier instruction is prevented until all memory lines previously flagged by the processor device are unflagged (Berg, e.g., Abstract, stall request until all pending coherent I/O write requests are made visible (i.e., confirmed).).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed 

Consider Claim 17, 
The combined system of Moore and Luick teaches the processor device of claim 15, above, but fails to expressly describe wherein the completion of execution of the memory barrier instruction is prevented until the buffer of the processor device is empty. Berg et al. is directed to systems and methods for managing coherency in a multiprocessor system and is considered analogous prior art.  Berg et al. does describe wherein the completion of execution of the memory barrier instruction is prevented until all memory lines previously flagged by the processor device are unflagged (Berg, e.g., Abstract, stall request until all pending coherent I/O write requests are made visible (i.e., confirmed).).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the combined system of Moore and Luick with at least the cited elements of Berg such that the completion of execution of the memory barrier instruction is prevented until the buffer of the processor device is empty because it improves overall system coherency and prevents deadlock conditions (Berg, e.g., ¶0027).

Claims 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Parks et al (US Patent No. 6,356,983) in view of Steely, Jr. et al. (US Patent No. 8,281,079 B2), hereinafter referred to as Steely.

Consider Claim 18, 
Parks teaches a method for managing a coherence directory implementing memory coherence of a shared memory system, the method comprising: 
maintaining by the coherence directory flag information assigned to a memory line of a main memory of the shared memory system (Parks, e.g., Fig 4, shows a variety of flag information.), wherein a processor device of the shared memory system initiated a filling of a copy of the memory line to a processor cache memory operatively connected with the processor device (Parks, e.g., Col 12:34+, processor initiates cache fill.), the flag information indicating whether propagation of memory coherence across the shared memory system in respect of the filling of the copy of the memory line is confirmed (Parks, e.g., Col 9:56-57, busy/pending flag indicates whether coherency is confirmed.).
However, while Parks describes including the flag information into a message to be sent by the coherence directory to the processor device; and sending the message to the processor device by the coherence directory (Parks, e.g., Col 13:65, send a retry reply. A retry reply is considered information indicating whether propagation of memory coherence across the shared memory system in respect of the filling of the copy of the memory line is confirmed. A retry reply is considered to include the flag information (i.e., busy).), Parks fails to expressly describe the cited message passing in a context wherein the processor device has filled the copy of the memory line to the processor cache memory or wherein the coherence directory comprises a transient table. Steely, Jr. et al. is directed towards systems and methods for improving cache usage and is outstanding source requests;Col 8:51+, MAF entry may be a table.  In other words, a MAF entry is a transient table of coherence information corresponding to outstanding requests.). It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the combined system of Moore and Parks with at least the cited elements of Steely because it can significantly reduce processing times (see, e.g., Steely:Col 1:45+).

Consider Claim 19, 
The combination of Parks and Steely further teaches wherein the coherence directory initiates the maintaining of the flag information assigned to the memory line upon determining that an amendment of the content of a remote processor cache memory of a further processor device of the shared memory system is required in order to propagate memory coherence in respect of the filling of the copy of the memory line to the remote cache memory (Parks, e.g., Col 12:1+, describes necessity and initiation of a coherency action (e.g., invalidations) based upon request from node.).

Consider Claim 20, 


Consider Claim 21, 
The combination of Parks and Steely further teaches further teaches wherein the amendment requested by the coherence directory comprises an invalidation of a further copy of the memory line comprised by the remote processor cache memory (Parks, e.g., Col 12:1+, send invalidate to all nodes in the presence vector.).

Consider Claim 22, 
The combination of Parks and Steely further teaches further teaches wherein the coherence directory comprises a register for keeping track of the amendments of contents of the processor cache memories of the further processor devices of the shared memory system due to the propagation of the memory coherence across the shared memory system in respect of the filling of the copy of the memory line (Parks, e.g., Fig 4;Col 8:37+, node presence vector (incl. reply count) is used to keep track of the amendments of contents of the processor cache memories due to propagation of coherence.).

Claim 23, 
The combination of Parks and Steely further teaches further teaches wherein the register comprises a coherence propagation notification indicator identifying processor cache memories of processor devices of the shared memory system which are to be notified by the coherence directory, when the propagation of the memory coherence across the shared memory system in respect of the filling of the copy of the memory line is confirmed (Parks, e.g., Fig 4;Col 8:37+, describes various identifiers of nodes associated with a coherence operation which are used when propagation is both confirmed and unconfirmed.).

Consider Claim 24, 
Parks teaches a coherence directory implementing memory coherence of a shared memory system (Parks, e.g., Fig 3), the coherence directory being configured for: 
maintaining flag information assigned to a memory line of a main memory of the shared memory system (Parks, e.g., Fig 4, shows a variety of flag information.), wherein a processor device of the shared memory system initiated a filling of a copy of the memory line to a processor cache memory operatively connected with the processor device (Parks, e.g., Col 12:34+, processor initiates cache fill.), the flag information indicating whether propagation of memory coherence across the shared memory system in respect of the filling of the copy of the memory line is confirmed (Parks, e.g., Col 9:56-57, busy/pending flag indicates whether coherency is confirmed.).
However, while Parks describes including flag information into a message and sending the message to the processor device (Parks, e.g., Col 13:65, send a retry reply. information indicating whether propagation of memory coherence across the shared memory system in respect of the filling of the copy of the memory line is confirmed. A retry reply is considered to include the flag information (i.e., busy).), Parks fails to expressly describe the cited message passing in a context wherein the processor device has filled the copy of the memory line to the processor cache memory or wherein a coherence directory comprises a transient table. Steely, Jr. et al. is directed towards systems and methods for improving cache usage and is considered analogous prior art.  Steely does describe including flag information into a message and sending the message to the processor device that filled the copy of the memory line to the processor cache memory (Steely, e.g., Fig 6(316);Col 10:5+, send a message indicating held data is coherent (i.e, synchronized);Fig 6, shows that data is filled prior to receipt of the signal.) and wherein a coherence directory comprises a transient table (Steely, e.g., Col 7:61+, a MAF entry is generated and includes fields for outstanding source requests;Col 8:51+, MAF entry may be a table.  In other words, a MAF entry is a transient table of coherence information corresponding to outstanding requests.). It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the combined system of Moore and Parks with at least the cited elements of Steely because it can significantly reduce processing times (see, e.g., Steely:Col 1:45+).

Allowable Subject Matter


Claim 25 is allowed.
Claim 7 includes allowable subject matter, but is subject to an objection.














As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of allowable subject matter in this case, is the inclusion of the specific coherence management details wherein the claimed method/system includes both a directory table and a transient table (which are being interpreted by the examiner to be distinct elements), in combination with the other elements recited, which is not found or fairly obviated in the prior art of record.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are either moot because in view of the new grounds of rejection necessitated by the applicant’s amendment or they are addressed elsewhere in this action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170.  The examiner can normally be reached on Monday - Thursday 11am-3pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/Gary W. Cygiel/Primary Examiner, Art Unit 2137